Citation Nr: 1502878	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  11-33 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to specially adapted housing.

2.  Entitlement to an effective dated prior to February 11, 2005, for the grant of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to November 1975.  The appeal comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  


REMAND

A December 2011 decision denied an earlier effective date than June 21, 2005, for a grant of a total rating for compensation purposes based upon individual unemployability (TDIU).  In January 2012, the Veteran submitted a notice of disagreement with the December 2011 RO decision, and the RO has yet to responsively issue a statement of the case on that issue.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the claim of entitlement to an earlier effective date for TDIU must be remanded for issuance of a statement of the case.

In support of his specially adapted housing claim, the Veteran testified before the Board in July 2014 that his atrial fibrillation caused difficulties, including r congestive heart failure.  He submitted statements and letters from a private treating physician, R. G., M.D., suggesting a broader impairment effect associated with the Veteran's service-connected atrial fibrillation.  

In a July 2014 letter, Dr. G. states,

His problems originally began from atrial fibrillation which was initially able to be treated with medication.  As his symptoms worsened, he developed symptoms consistent with congestive heart failure and he was referred for atrial fibrillation ablation.  However, this was not successful and he has continued to suffer from bouts of this arrhythmia which incapacitate him.  His symptoms includes (sic) significant shortness of breath, pedal edema, and paroxysmal nocturnal dyspnea.  His ejection fraction is normal, and his heart failure is due to atrial fibrillation and diastolic dysfunction.  As his symptoms deteriorated, he was less mobile and has put on significant weight.  This has contributed to his obstructive sleep apnea.  He is compliant with his mask, but his symptoms continue to deteriorate. 

Thus, Dr. G. highlighted several impairments associated with atrial fibrillation and diastolic dysfunction.  Additionally, in an undated statement received into the record in February 2014, Dr. G. stated that the Veteran had difficulty walking due to congestive heart failure and atrial fibrillation, that he could not walk more than 50 feet without resting, that he was in need of a motorized wheelchair, and that he needed assistance with home modification to accommodate a wheelchair.  

The Veteran testified at his hearing before the Board the need to use a wheelchair, and hence to adapt his house for a wheelchair.  

The Board cannot make its own determination of the extent of impairment including heart failure and impaired locomotion attributable to the Veteran's service-connected atrial fibrillation.  Evans v. West, 12 Vet. App. 22, 30 (1998).  Hence, a VA examination is in order to support the Board's determination on the issue of entitlement to specially adapted housing.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Accordingly, the case is remanded for the following action:

1.  Appropriate action, including the issuance of a statement of the case and notification of the veteran's appellate rights on the earlier effective date for TDIU, is necessary.  38 C.F.R. § 19.26 (2014).  The Veteran and his representative are reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  If the veteran perfects the appeal as to this issue, this issue must be returned to the Board for appellate review, if otherwise in order.  

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  Thereafter, the Veteran must be afforded an appropriate VA examination by a cardiologist to assess the nature and extent of disease and disability attributable to the Veteran's service-connected atrial fibrillation.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include any cardiovascular studies, must be accomplished. 

The examiner must review the record including particularly past VA examination records, as well as records and statements from the Veteran's private treating physician, R.G., M.D.  The examiner must address opinions expressed by Dr. G. regarding the presence of congestive heart failure and the impact of the Veteran's atrial fibrillation on congestive hearing failure or other disorder.  

The examiner must also address the Veteran's assertions of excessive heart rate with virtually any exertion, including standing up or walking more than 10 feet, and of the Veteran then not being able to breathe adequately and not getting adequate oxygen to his muscles due to his atrial fibrillation, and as a result requiring use of a wheelchair.  

The examiner must also address any confounding factors or conditions not directly caused by atrial fibrillation which substantially cause or contribute to the Veteran described symptoms and impairments in ambulation or other physical functioning.  This may include the Veteran's noted significant obesity and any associated musculoskeletal, respiratory, or other diseases or disabilities.

The examiner must then provide assessments of the extent of disease and disability attributable to the Veteran's atrial fibrillation, and the impact of this atrial fibrillation and associated disease and disability on the Veteran's need for adaptations to his household environment.  This must specifically include whether the Veteran requires a wheelchair for in-home locomotion due to atrial fibrillation and/or any associated disease or disability, and whether other home adaptations are required due to atrial fibrillation and/or any associated disease or disability.  These findings must be explained in detail. 

A complete rationale for all opinions must be provided.   If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to specially adapted housing must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


